468 F.2d 620
George V. CHRISTMAN et al., Co-partners doing business underthe name and style of Christman & Company,Plaintiff-Appellee,v.MARISTELLA COMPANIA NAVIERA, Defendant, Third-PartyPlaintiff-Appellant,v.BOYD, WEIR & SEWELL, INC., Third-Party Defendant-Appellee.
No. 86, Docket 72-1376.
United States Court of Appeals,Second Circuit.
Argued Oct. 16, 1972.Decided Oct. 16, 1972.

Nicholas J. Healy, Jr., New York City (Healy & Baillie, William F. Losquadro, New York City, of counsel), for defendant, third-party plaintiff-appellant.
Edward L. Smith, New York City (Kirlin, Campbell & Keating, New York City, of counsel), for plaintiff-appellee.
R. Glenn Bauer, New York City (Haight, Gardner, Poor & Havens, New York City, of counsel), for third-party defendant-appellee.
Before MANSFIELD, OAKES and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court upon the carefully considered opinion of Judge Brieant, reported at 349 F.Supp. 845 (S.D.N.Y.1971).